Name: 81/634/EEC: Commission Decision of 17 July 1981 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Title II of Council Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  Europe; NA
 Date Published: 1981-08-15

 Avis juridique important|31981D063481/634/EEC: Commission Decision of 17 July 1981 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Title II of Council Directive 75/268/EEC (Only the French text is authentic) Official Journal L 231 , 15/08/1981 P. 0032 - 0032COMMISSION DECISION of 17 July 1981 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Title II of Council Directive 75/268/EEC (Only the French text is authentic) (81/634/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 13 thereof, Whereas the Luxembourg Government has communicated the following legal provisions: - Ministerial Decree of 11 May 1977 granting a compensatory allowance to farmers in 1977, - Ministerial Decree of 3 November 1978 granting a compensatory allowance to farmers in 1978; Whereas, pursuant to Article 13 of Directive 75/268/EEC in conjunction with Article 18 (3) of Directive 72/159/EEC, the Commission has to decide whether, having regard to the objectives of Directive 75/268/EEC and the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied as regards conformity of the legal provisions communicated with the said Directive; Whereas the said Ministerial Decrees of 11 May 1977 and 3 November 1978, which lay down rules for granting a compensatory allowance pursuant to Title II of Directive 75/268/EEC for 1977 and 1978 respectively, having regard to the rules for 1976 and 1979, which are the subject of Commission Decisions 76/698/EEC (2) and 79/538/EEC (3), satisfy the conditions and are consistent with the objectives of Title II of the said Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The Ministerial Decrees of 11 May 1977 and 3 November 1978 granting a compensatory allowance to farmers, communicated by the Luxembourg Government, satisfy the conditions for a financial contribution by the Community towards the common measures referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 17 July 1981. For the Commission The President Gaston THORN (1) OJ No L 128, 19.5.1975, p. 1. (2) OJ No L 236, 27.8.1976, p. 32. (3) OJ No L 143, 12.6.1979, p. 15.